THE COURT.
On petition for writ of mandate to require that respondent court issue its citation in a proceeding wherein certain persons are accused of an alleged contempt in relation to orders contained in a judgment of respondent court. [1] This court being of the opinion that the act of the accused persons in serving and filing notice of intention to move the court to set for trial the action numbered 209,683 (mentioned and described in the petition herein) is not sufficient to constitute a claim or assertion of any interest, title or equity in violation of the injunction contained in said judgment, it follows that the petition for writ of mandate should be and the same is denied.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 31, 1931, and an application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 31, 1931. *Page 393